Citation Nr: 1226099	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from May 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was remanded by the Board in December 2011, and all actions requested by the remand order were accomplished.  The claim is ripe for appellate review.    


FINDING OF FACT

Audiological findings confirm that the Veteran has, at the most severe, level II hearing in his left ear and level II hearing in his right ear.  There is no evidence of an exceptional pattern of hearing loss, and the Veteran's hearing loss is not so unusual as to be outside of the consideration of the Rating Schedule.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. The Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his initial claim for service connection, with subsequent notification informing him as to how a higher initial rating could be substantiated.  Indeed, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded comprehensive audiological examinations which confirmed hearing loss and adequately addressed the severity of the disability for rating purposes.  There is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, such a staged rating in inapplicable.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran in this case was awarded service connection for his bilateral hearing loss in an April 2008 rating decision; however, his disability was not deemed severe enough to warrant a compensable evaluation.  The Veteran takes exception to this determination, contending, in essence, that his hearing loss should merit a higher initial rating.  

There are two VA examinations of record which document the severity of the Veteran's hearing loss.  The earliest of these, dated in March 2008, was afforded in connection with the original claim for service connection.  The examination showed pure tone thresholds, in decibels, as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
30
10
15
45
50
LEFT
50
35
60
60
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

On the basis of this evaluation, the initial noncompensable rating was assigned.  The Board, in noting the Veteran's allegations of worsening, scheduled the Veteran for an additional audiological evaluation to determine the severity of his hearing loss.  The associated report, dated in February 2012, showed pure tone thresholds, in decibels, as follows:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
26
10
15
40
40
LEFT
30
10
25
40
45

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  See 38 C.F.R. § 4.85

Applicable regulations do allow some flexibility in rating what is categorized as  "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatorily defined "exceptional" patterns (pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

Because "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record.  In so doing, the results yield, for the 2008 examination, a numerical designation of I for the right ear (between zero and 41 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of I for the left ear (between 50 and 57 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation.  

With respect to the 2012 VA examination, the results yield a numerical designation of II for the right ear (between zero and 41 average pure tone decibel hearing loss, with between 84 and 90 percent speech discrimination), and a numerical designation of II for the left ear (between zero and 41 average pure tone decibel hearing loss, with between 84 and 90 percent speech discrimination).  Although this does illustrate, as the Veteran has described, a decrease in hearing acuity, when entering the category designations for each ear into Table VII, the result is still a noncompensable disability evaluation.  

The Board notes that "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Also, the U.S. Court of Appeals for Veterans Claims (Court) has determined that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This was done in this case, as the 2008 and 2012 VA audiology report discussed how the Veteran had problems with ear wax build-up, had difficulty hearing conversations and instructions when he was working, and had difficulty hearing the television.  That is, both examination reports noted the impact hearing loss has on the Veteran's daily life.

Given the findings of the VA examination reports and the Veteran's reported symptoms, the Board concludes that the currently-assigned noncompensable rating is correct in light of regulatory and jurisprudential guidelines.  Additionally, although the Veteran noted some problems in hearing his supervisor while he was working, there does not appear to be anything associated with the Veteran's hearing loss that is so unique as to take the disability picture outside of what is considered by the schedular criteria.  As such, the Board will not remand the claim for a referral to the Director of VA's Compensation Service for consideration of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).  As this is the case, the claim for a higher initial rating must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability evaluation for bilateral hearing loss is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


